Title: To Benjamin Franklin from Madame Brillon, 7 March 1778
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


A passy ce samedi 7 mars [1778]
Vous avés bien voulu hiér mon cher frére, me chargér de votre convérsion: tout directeur, tout ministre, arrange en général les affaires, pour sa gloire et pour son proffit: prenant la charge, j’en prends l’éspoir; ainsi mon chér frére, vous trouvérés bon que selon l’ordre accoutumé, me méslant de vos affaires, j’arrange les miénnes: je ne serai pas trop sévére, je connois le foible de mon pénitent, je le tollérerai! pourvû qu’il aime dieu, l’amérique, et moi pardessus toutes choses; je l’absous de tous ses péchés; présents, passés, futurs; et je lui prométs le ciél, ou je le conduirai par un chemin semé de roses.
Il est bon que mon pénitent sache, qu’il y a sept gros péchés que nous nommons capiteaux; parceque dit on, toutes les péccadilles en sous ordres en dérivent: de ces sept péchés, vous n’en faittes qu’un, mon chér frére; il est aisé de vous le prouvér:
Le 1er est l’orgueil—le sage fit toujours le bien, seulement pour l’amour du bien et pour le bonheur de ses semblables; si la gloire se trouve au bout de cette conduitte, elle n’en est pas le motif; donc, vous n’éstes pas orgueilleux;
Le 2d est l’envie—les hommes médiocres envient la réputation, le méritte, le bonheur des hommes supérieurs; il vous est impossible d’estre envieux;
Le 3eme est l’avarice—des désirs bornés, de la simplicité, de l’ordre; vous méttent a l’abbri de tous soupçons;
Le 4eme est la gourmandise—il me semble, que vous aimés assés les bonnes choses; mais qu’il vous en coutte peu, pour vivre en prince sauvage ainsi vous n’éstes pas gourmand;

Le 5eme est la colére—votre âme calme, que la raison guide toujours est intacte sur ce point;
Le 6eme est la parésse—L’amérique; le tonnére mesme, si l’on veut le prendre a témoin, attésteront que si tous les hommes vous ressembloient, on ne connoistroit pas la parésse;
Le 7eme—je ne le nommerai pas: tous les grands hommes en furent atteints: on appelle cela leur foiblésse: j’ose dire, que cétte prétendue foiblésse leur osta la rudésse, l’austérité que peut éstre la philosophie seule leur eut laissé: vous avés aimé, mon chér frére; vous etiés sensible et aimable; on vous l’a rendu! Qu’y a t’il la de si condamnable? Continués a faire de grandes choses, et a aimér les jolies fémmes; pourvû que, télles jolies, télles aimables qu’élles soient, vous ne pérdiés jamais de vuë ma morale, et que vous aimiés toujours: dieu, l’amérique et moi par dessus toutes choses; a ces conditions, il n’y aura rien a désirér a votre convérsion. J’ai l’honneur d’éstre mon chér frére, avéc tout le zéle nécéssaire a mon nouveau ministére, Votre trés humble et trés obeissante sérvante
D’hardancourt Brillon
 
Endorsed: Me Brillon
